Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.

Claim Status
Applicant’s declaration, claim amendments and arguments, filed 15 October 2021, are acknowledged
Claims 1-24 are pending. 
Claim 24 is new.
No claims are amended. 
Claims 6-11 & 20-23 are withdrawn. 
Claims 1-5, 12-19 & 24 are under consideration.
Examination on the merits is extended to the extent of the following species:
Plasticizer-triacetin 
–and-
Water-soluble polymer- polyvinyl alcohol.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Declaration Filed Under §1.132
The declaration filed on 15 October 2021 by Applicant is acknowledged. The declaration is addressed in the response to Applicant's traverse below.

Objections/Rejections
Claim Objections
Claims 3 & 24 are objected to because of the following informalities: Claim 3 is objected to because the word “contain” is not a transitional phrase reflective of the invention. Claim 3 depends form claim 1 and the only reagent recited is cellulose acetate. Claim 3 further defines claim 1 by describing an additional reagent, “a plasticizer”. Thereby, “further comprising” or “further containing” are transitional phrases that should be used.
Applicant may wish to consider whether an amendment to recite “wherein the cellulose acetate particles further comprise a plasticizer…” would obviate the objection.
Claim 24 lacks a transitional phrase reciting, “are produced by”. No formal transitional phrases such as “comprising” or “consisting of” to define the scope of a claim with respect to what unrecited additional components or steps are excluded from the scope of the claim with regard to both the method steps and particle constituents.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12-19 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 5,064,949; 1991; previously cited), Fallon (US 2014/0113826; previously cited) and Enomoto (US 2010/0247914). 
Claim Analysis: Claim 24 recites "[t]he cellulose acetate particles… according to claim 1, wherein the cellulose acetate particles are produced by: mixing cellulose acetate… with a
plasticizer to obtain cellulose acetate impregnated with the plasticizer; kneading the cellulose acetate impregnated with the plasticizer and a water-soluble polymer… to obtain a dispersion having the cellulose acetate impregnated with the plasticizer as a dispersoid; and removing the water-soluble polymer from the dispersion” which are product-by-process recitations. M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). M.P.E.P. § 2113 further states: "Once a product appearing to be substantially identical is found and a 35 U.S.C. 102 /103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).”

With regard to claims 1-5, 12-19 & 24, and the elected species, Steiner teaches spherical microparticles/microspheres of cellulose esters which include cellulose acetate as the preferred ester (title; Figure 1-20’s “Brief Description of Drawings”-legend; col. 3, ll. 40-55; col. 13, ll. 30-50). Steiner teaches ‘[t]he term "microsphere" or "microparticle" (both terms, as used therein, are synonymous) means a particle having a diameter ranging from less than about 1 micron to a maximum of about 1,000 microns. Additionally, these microparticles are characterized as spheres as opposed to oblong or teardrop shapes” (i.e. having a sphericity of 0.9 or more and 1.0 or less). More broadly, Steiner teaches sphericity to be an optimizable parameter by linking “proper sphere formation”/sphericity to the amount of time spend in the drop zone (col. ll. 25-40). Steiner teaches drop zones less than 40 inches yield oblong or teardrop shaped microparticles (col. 5, ll. 40-50). Steiner teaches in Example 24 that drop heights of 30-60 inches yield sphericities of 0.800-0.918 (col. 12). Steiner teaches spherical microparticles/microspheres have an outer skin which is a smooth and continuous layer (col. 6, ll. 1-50). Steiner reiterates this concept by teaching “[p]orous microspheres are characterized as having: a continuous outer surface with no or very few surface openings; a permeable surface (permeable means at the molecular level) which is suggestive of the surface smoothness being 90% or more and 100% or are designed to dissolve out of the microsphere and leave a pore behind roughly the size of the molecule” (emphasis added; col. 16, ll. 16-45). In the examples, Steiner teaches the microparticles are precipitated, filtered, washed with water and dries in an oven (i.e. the water-soluble polymer is removed; Example 28-col. 14, ll. 35-55). Steiner also teaches a mechanism to form nonporous microspheres with a hollow centers that “are better described as bubbles” (col. 6, ll. 35-45). Steiner also teaches these pore forming agents to be “[k]now plasticizers used with cellulose esters” (col. 16, ll. 50-60). Steiner teaches the cellulose acetate has degree of substitution ranging from 2.0-2.9 and in Examples 27, 28, 41 & 42, exemplify a cellulose acetate degree of substitution ranging from 2.41 (col. 4, ll. 25-35; col. 14; col. 18). Steiner teaches their inventive microspheres are described in references to their physical properties, including bulk density; Steiner teaches in Examples 1-12, 23 & 27 microsphere bulk densities from 0.137-0.652 g/ml (col. 7, ll. 15-25; col. 8-9, 11 & 13).
Steiner does not explicitly teach a surface smoothness of 80% to 100%, the particle size variation coefficient of 0% to 60%, or inclusion of the cellulose acetate particles in a cosmetic.
In the same field of invention of cellulose acetate particles, Fallon teaches polysaccharide ester microspheres which the cellulose ester may be a cellulose acetate (title; [0039] & Example 
In the same field of invention of smooth porous particles, Enomoto teaches porous silica-based particles having a smooth surface and a cosmetic comprising these particles (title). Enomoto in Examples 1-3 & 8-9 teaches surface smoothness with values of 85-100% and surface roughness of less than 10 nm (Tables 3, 4, 6 & 7). Enomoto teaches “[a]nother object of the present invention is to provide a cosmetic comprising the porous silica-based particles having the above properties as a feeling-improving agent (sometimes herein referred to as "a feeling-improving material")”, thereby linking surface smoothness to improved feeling [0018]. Enomoto teaches as “frictional resistance among the particles becomes low, the particles are suitable for use in blending into cosmetics. That is, when the cosmetics blended with the porous silica-based particles as a feeling-improving material are used, most of the panelists for a sensory test thereof will have good feelings of smoothness, moistness, rolling effect, even spreadability, adhesiveness, and sustainability of the rolling effect on or onto the skin, all of which are main 
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the Steiner’s cellulose acetate microspheres by adjusting the surface smoothness to be 85-100% and particle size coefficient of variation to be 5 to 50% and including the cellulose acetate particles in a cosmetic as suggested by the combined teachings of Fallon and Enomoto because Steiner teaches 
With regard to the recited ranges for the surface smoothness, sphericity, particle size, particle size coefficient of variation, bulk density, degree of acetyl substitution and plasticizer, the combined teachings of Steiner, Fallon and Enomoto teach these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Please note the US Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics (e.g. surface smoothness).  When PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments and Declaration under 1.132
Applicant’s arguments and Declaration, filed 15 October 2021, have been fully considered but they are not persuasive.
Applicant clarifies the particles of their Figures 1 & 2 are not their inventive particles but are comparable ones that are commercially available under the tradename Cell Flow TA-25 (reply, pg. 7-9; Declaration, pg. 2 &3).   Applicant’s inventive particle is shown on pg. 4 of the instant declaration and is reflective of Example A-1 (reply, pg. 9-10; Declaration, pg. 3-4). 
Applicant’s clarification is acknowledged and considered.

Applicant argues their inventive particle, shown on pg. 10 of the arguments and pg. 4 of the Declaration, has a surface smoothness of 80% or more and 100% or less and have almost no irregularities on the surface (reply, pg. 9-10; Declaration, pg. 4). Applicant argues Steiner’s figures 5 & 6 have surface irregularities and supplies Steiner’s Figures 5 & 6 (reply, pg. 10; Declaration, pg. 4 & 5).  Applicant argues Steiner’s teachings of “no or very few surface openings” does not mean that the surface smoothness is as high value as in the claimed invention. (reply, pg. 9 & 12). Applicant argues Steiner’s claim 1 is drawn to a particle having exterior surface pores (reply, pg. 11 & 12). 
This is not persuasive. While it is acknowledged that Steiner claims a porous particle, “[p]atents are prior art for all they contain” (MPEP 2123).  Steiner’s teachings are not limited to those exemplified as “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D). In the instant case, Steiner teaches the “skin is referred to as a viscoelastic skin and is a smooth and continuous layer” (emphasis added; col. 6, ll. 1-5). Steiner repeats the surface of their microspheres “can range from smooth to highly wrinkled” (col. 18, ll. 50-60). Steiner reiterates in Example 22 “the microsphere surface indicates a range of surface textures ranging from highly wrinkled to smooth depending upon HOAc concentration in the dope. High levels of HOAc result in a wrinkled surface, lower levels result in a smooth surface” (col. ll. 20-40). While Steiner claims a porous particle, Steiner does not require the presence of surface pores and teaches in Table B Examples 37-39 particles with no pores (col. 16, ll. 25-40). Steiner teaches a mechanism to form nonporous microspheres with a hollow centers that “are better described as bubbles” (col. 6, ll. 35-45). Steiner does not require the pores to be large teaching “[p]orous microspheres are characterized as having: a continuous outer surface with no or very few surface openings; a permeable surface (permeable means at the molecular level); and an interior structure with several large pores or channels with microporous spongy walls” (col. 13, ll. 35-50”. Thereby, Steiner teaches the outside of the particle has no or few openings while the interior is porous. Lastly, Enomoto teaches porous particles may be smooth, having a surface smoothness of 85-100% and surface roughness of less than 10 nm to provide a particle with low friction and good feel.  Thereby, it would be obvious to modify Steiner’s cellulose acetate particles to have a smoothness of 85-100% as suggested by Enomoto because both Steiner and Enomoto are both drawn to smooth porous particles and these values are associated with “smoothness” which impact intra-particle friction and feel. Please note, since the Office does not have the facilities for examining and comparing Applicants' composition with the composition of the prior art, the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Applicant argues Steiner’s method in which “the production method thereof utilizes phase separation. In phase separation, cellulose acetate (CA) is dissolved in a good solvent (AcOH), mixed in a poor solvent (water) to form particles, and finally dried to remove the good solvent to prepare cellulose acetate particles. In the process of removing the good solvent, the part where the good solvent escapes becomes a pore so that porous particles having pores on the surf ace are obtained” (reply, pg. 11).  Applicant argues the method of calculating the Steiner’s surface smoothness as defined in the present specification results in a value of 59% (reply, pg. 12; Declaration-pg. 5 & 6). To calculate the surface area smoothness of Steiner’s particle, Declarant performs “binarization of an image” (Declaration-pg. 5).
This is not persuasive. With regard to arguments pertaining to the method of making the particle, these are arguments to directed to an unelected invention. The patentability of a product does not depend on its method of production. In the instant case, the elected invention is a cellulose acetate particle. Steiner teaches a cellulose acetate that is smooth, with no or few openings on the surface and describes mechanisms to achieve such a particle (e.g. amount of pore formers, rate of evaporation, ratio of solvent to non-solvent, drop height). Enomoto teaches smooth porous particles having a surface smoothness of 85-100%, surface roughness of less than 10 nm, and a motivation to adjust the surface smoothness to this range (i.e. feel and reduced  (see In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) in which “[e]vidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was ‘no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition’” (emphasis added).  With regard to the explanation of the proffered data, "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619